Citation Nr: 0734764	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to April 1946.  
He was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 letter determination by the 
Indianapolis, Indiana, Regional Office (RO), which denied the 
veteran's request to reopen a claim for service connection 
for residuals of a left knee shell fragment wound.  
Thereafter, in a June 2004 rating decision, the RO found new 
and material evidence had been received to reopen the claim, 
but denied the reopened claim on the merits.  In October 
2005, the Board concurred with RO in that it reopened the 
service connection claim, but it remanded the reopened claim 
for further development.  After the requested development was 
completed to a reasonable extent, this matter was returned to 
the Board for further appellate consideration.

In December 2004, a RO hearing was held.  In April 2005, a 
Travel Board hearing was held before the undersigned Veterans 
Law Judge.  Transcripts of each hearing are of record.  The 
veteran submitted additional written evidence at the Travel 
Board hearing with a written waiver of RO consideration, 
which was signed by the veteran. 


FINDING OF FACT

The probative competent medical evidence of record does not 
demonstrate that the residuals of a left knee shell fragment 
wound were causally related to the veteran's active service, 
and arthritis was initially demonstrated years after service.




CONCLUSION OF LAW

The residuals of a left knee shell fragment wound were not 
incurred in or aggravated by active service, and arthritis 
may not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, VA satisfied its duty to notify as to the claim 
by means of July 2004, November 2005, and January 2007 
letters from VA to the appellant.  These letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit pertinent evidence 
and/or information in his possession to the AOJ.  
Additionally, the January 2007 letter informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Although the 
notice letters were not sent not before the initial AOJ 
decision in this matter, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him and any timing error did not affect the 
essential fairness of the adjudication.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
local RO and Travel Board hearings.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

During the December 2004 RO hearing, the appellant testified 
that right after the piece of shrapnel worked its way out of 
his knee on or about 1987, he sought treatment at the 
Louisville VA Medical Center (MC).  In October 2005, the 
Board noted it was unclear whether the RO specifically has 
attempted to obtain such records and requested that such an 
attempt be made.  The record reflects that an inquiry was 
made to Louisville VAMC.  In a December 2006 response, the 
Louisville VAMC noted that the veteran was seen there in 1986 
for an examination.  It noted that the examination report 
would have been forwarded to the VARO in Louisville.  It does 
not appear that any further attempts were made to obtain this 
record.  In any case, the Board notes that the June 2004 
rating decision and October 2005 Board decision and remand 
both conceded an in-service injury to the veteran's left 
knee.  In light of this, the Board now finds that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The Board notes that the 1986 
record, as described by the veteran, would only offer proof 
that the he had an in-service injury, which has been conceded 
by VA and thus, it would not provide any new information.  
Further, the Board notes that the veteran, in an August 2007 
SSOC notice response, marked that he did not have any further 
information or evidence to submit in support of his claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
as to the claim.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Analysis

The veteran asserts that service connection is warranted for 
residuals of a left knee shell fragment wound.  The veteran 
contends that his current left knee disability is directly 
related to a combat injury he sustained in March 1945.  See 
April 2006 statement in support of his claim; see also April 
2005 statement in support of his claim (expressing his belief 
that subsequent falls were due to his left leg giving out as 
a result of the shrapnel injury).

The report of the VA examination conducted in January 2007 
notes a diagnosis of shell fragment wound left knee and 
osteoarthritis of the left knee.  See also September 2003 and 
September 2004 X-rays (noting moderate degenerative joint 
disease of the left knee) and April 2005 X-ray (noting marked 
arthritic degenerative type change to the left knee).  
Therefore, the Board finds that the first element of a 
service connection claim has been met.  

Regarding in-service incurrence, as previously noted, VA has 
conceded that the veteran sustained a shell fragment wound to 
the left knee in service.  38 U.S.C.A. § 1154(b).  Briefly, 
the service medical records are negative for any complaints 
or findings relative to a shell fragment wound of the left 
knee.  Service medical records reveal the veteran sustained a 
fragment wound to the left chest on March 5, 1945 by enemy 
action at Iwo Jima.  On examination for separation from 
service, in April 1946, it was noted as medical history that 
the veteran had sustained a fragment wound to the left chest.  
No mention was made of a shell fragment wound of the left 
knee.  No abnormality of the left knee was noted on physical 
examination of the extremities at that time.

On initial VA examination subsequent to service, in January 
1964, when the veteran was examined for the left chest shell 
fragment wound residuals, he reported that he had incurred a 
number of other shrapnel wounds, including of the left ear, 
and had had small foreign bodies work out of the right hand 
and left knee.  The examiner noted there were no positive 
findings in this regard on the current examination.  It was 
noted the veteran was in a full body cast on examination.

The veteran was again examined by the VA in September 1989.  
The veteran reported he had sustained a shrapnel fragment 
wound also of the left knee at Iwo Jima in 1945.  He 
indicated he had not received debridement at that time.  He 
reported that, for years, he could tell there was something 
in the knee secondary to pain on kneeling.  The veteran 
reported that two years prior to the current examination, he 
had developed severe patellar pain with an infection, and 
stated a small piece of shrapnel, smaller than a BB, worked 
out.  He indicated the infection cleared on its own, without 
complication, and that he had received no medical evaluation.  
He complained of current dull achy joint pain.  Current 
physical examination of the left knee revealed a noticeable 
pinpoint blue hyperpigmented spot over the patella which was 
nontender.  There was no gross deformity of the left knee 
joint, or effusion.  X-ray examination of the left knee 
revealed a nonunion fracture of the anterior tibial tubercle.  
The Board notes that neither the January 1964 nor the 
September 1989 VA examination reports contained opinions 
linking any current left knee disability to an in-service 
injury.

Private medical records dated from 1973 to 1999 reveal that 
the veteran was seen in October 1998 with complaints of pain 
and swelling in the left knee since stepping into a hole at 
home.  Following physical examination, the assessment was 
sprain/strain with effusion of the left knee, primarily 
medial collateral ligament and lateral collateral ligament.  
When seen on follow-up for his left knee injury in November 
1998, the assessment was healing sprain of the left knee.  An 
April 1999 report of private MRI of the left knee, pursuant 
to the October 1998 injury to the knee, and symptoms of a 
medial meniscus tear, revealed an impression of multiple 
abnormal findings that suggest the possibility of a fracture 
injury in the lateral femoral condyle, subchondral changes of 
bone and possibly a loose fragment.  Radiographic correlation 
was need.  It was further noted that there was a large amount 
of effusion.  There appeared to be a complete tear of the 
anterior cruciate ligament.  The lateral meniscus was poorly 
defined and appeared to be at least partially torn.  The 
medial meniscus was thin, but felt to be probably intact.  

In June 1999, the veteran underwent an arthroscopy of the 
left knee with partial left lateral meniscectomy, debridement 
of the anterior cruciate ligament, and debridement of the 
left lateral tibial plateau due to a preoperative diagnosis 
of internal derangement of the left knee.

On VA examinations in September 2003 and December 2003, it 
was noted as medical history that the veteran had had left 
knee surgery in 2001 to repair cartilage.  He complained of 
left knee pain.  It was noted that the veteran reported a 
history of shrapnel wound in service.  The examiner could not 
find a left knee shrapnel scar.  The diagnoses were status 
post shrapnel wound to the left knee in 1945, and moderate 
degenerative joint disease of the left knee per the September 
2003 X-ray examination.  It was opined that this was not 
related to his shrapnel wound in 1945.

In July 2005, the appellant's representative submitted a May 
2005 private medical record, from E.E.B., M.D., wherein in 
response to a question from the veteran as to whether the 
left knee shrapnel wound had anything to do with his left 
knee problem, the physician opined, in essence, that left 
knee pain was related to the shrapnel wound.  Dr. E.B. did 
not indicate that he had reviewed the claims folder.  The 
veteran, in 2005, testified that Dr. E.B. performed surgery 
on his left knee.

In January 2007, a VA examiner opined that it "is less 
likely as not (less than 50/50 probability)" that there are 
any ascertainable residuals of an in-service left knee shell 
fragment wound.  The VA examiner noted that for decades after 
separation from the military the veteran did not report 
complaints regarding the left knee that would be typical for 
an injury that typically gives rise to degenerative joint 
disease.  He further noted that a shell fragment wound that 
would likely give rise to degenerative joint disease of the 
knee would be likely to be larger than the size of a BB.  The 
examiner also commented that the presentation of joint pain 
would be expected to be sooner than the late 1980s if an 
injury in 1945 were responsible for the degenerative joint 
disease.  The examiner further noted that multiple 
evaluations of the left knee have failed to find service 
connection between the shell fragment wound, which can not be 
visualized on examination, and the current degenerative joint 
disease of the knee.  The examiner also opined that there is 
the possibility that the current pathology of the left knee 
is related to a 1998 injury where the veteran stepped in a 
hole and later had to have meniscus repair surgery.  

In weighing the probative value of the medical opinions noted 
above, the Board finds the January 2007 VA examiner's opinion 
to be more probative than the private opinion dated in May 
2005.  The 2007 VA examiner reviewed the veteran's claims 
folder, including available service medical records and the 
May 2005 private medical opinion, and performed a physical 
examination of the veteran.  Further, the Board notes the 
speculative nature of the May 2005 private opinion as well as 
lack of rationale.  The Board notes that medical evidence 
that is speculative, general or inconclusive cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that if the examiner's opinion uses terms such as 
"could," without supporting clinical data or other 
rationale, the doctor's opinion is too speculative to provide 
the degree of certainty required for a medical opinion).  
Additionally, the probative value of the 2007 VA examination 
report is boosted because the examiner provided a detailed 
rationale, to include an alternate rationale regarding the 
pathology of the current left knee disability-the 1998 
injury where the veteran stepped in a hole.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that other 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  Thus, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for residuals of a left knee 
shell fragment wound on a nonpresumptive direct incurrence 
basis.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of arthritis was by X-ray in September 2003, 
which noted moderate degenerative joint disease of the left 
knee.  This was many years after service.  As such, the Board 
finds that presumptive service connection is not warranted 
under the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 
2002) or 38 C.F.R. §§ 3.307 and 3.309 (2007).

The veteran has expressed a belief, to include his April 2006 
statement in support of his claim, that his current left knee 
disability is causally related to his military service.  The 
Board notes that the veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., experiencing pain in 
service and witnessing events.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the veteran has not 
been shown to possess the requisite skills necessary to be 
capable of making medical conclusions.  Thus, his statements 
as to the etiology of the left knee disability do not 
constitute competent medical evidence and lack probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the probative competent medical evidence does 
not relate the veteran's current left knee disability to his 
military service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of a left 
knee shell fragment wound is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


